Citation Nr: 1025951	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-09 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from May 1968 to February 1970.  He served in 
Vietnam and was awarded the Combat Infantryman Badge and the 
Purple Heart.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Togus Regional Office in 
Augusta, Maine.  Original jurisdiction resides with the Regional 
Office in Indianapolis, Indiana (the RO).  

The Veteran testified at a September 2008 hearing at the personal 
hearing before a member of the VA staff at the Indianapolis RO in 
September 2008.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

The Board notes that the Veteran's April 2008 substantive appeal 
included the issue of entitlement to service connection for 
degenerative changes of the lumbar spine.  The RO subsequently 
granted this claim in a July 2009 rating decision.  Since service 
connection was granted, the Veteran's appeal as to that issue has 
become moot.  The Veteran has not disagreed with the assigned 
disability rating or the effective date.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  Therefore, that matter has been 
resolved and is not in appellate status.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Entitlement to service connection for PTSD  

Establishing service connection for PTSD requires:  (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); see 
Cohen v. Brown, 10 Vet. App.128 (1997).

As noted above, the Veteran served in the Republic of Vietnam and 
is considered a combat Veteran because of his receipt of the 
Combat Infantryman's Badge and the Purple Heart.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Participation in combat, a determination that is to be 
made on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).  Accordingly, element (2) as per 38 C.F.R. 
§ 3.304(f) and Cohen, is demonstrated.  

The crux of the present case is whether the Veteran suffers from 
PTSD.  For VA purposes, a diagnosis of a psychiatric disorder 
must conform to the criteria of DSM-IV. 38 C.F.R. § 4.125.  Under 
the DSM-IV, a multiaxial system is used to provide a diagnosis of 
a psychiatric disorder, with Axis I representing the clinical 
disorders and other conditions that may be a focus of clinical 
attention.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
THE DSM-IV, 37-45 (1994).  While a nonaxial format for a 
diagnosis can be used, the diagnosis must still conform to the 
specific criteria required for each individual psychiatric 
disorder.  Id. at 48.  For the purposes of a diagnosis of PTSD, 
these criteria are (A) being exposed to a traumatic event, (B) 
reexperiencing the traumatic event, (C) avoiding stimuli 
associated with the traumatic event and numbing of general 
responsiveness, (D) persistent symptoms of increased arousal, (E) 
the duration of the symptoms is greater than 1 month, and (F) the 
symptoms cause clinically significant distress or impairment in 
social occupational, or other important areas of functioning.  
Id. at 209-211.  As such, any medical evidence which does not 
include either a multiaxial diagnosis or a discussion of the 
specific criteria listed above does not demonstrate a DSM-IV 
compliant diagnosis and thus does not provide a competent 
psychiatric diagnosis of PTSD for VA purposes.  

The Veteran was provided a VA PTSD examination in March 2007, the 
report of which reflects that the VA examiner concluded that the 
Veteran did not suffer from PTSD.  Specifically, the March 2007 
VA examiner observed that the Veteran failed to meet DSM-IV 
criterion (C) (avoidance and numbing) for a PTSD diagnosis.  The 
Board additionally notes that the March 2007 VA examiner failed 
to comment as to criteria (E) and (F).  The March 2007 VA 
examiner instead provided an AXIS I diagnosis of alcohol 
dependence, early partial remission.  See the March 2007 VA PTSD 
examination.  

The Board notes that the Veteran's VA outpatient treatment 
records are devoid of a PTSD diagnosis or treatment for PTSD.  
Indeed, the Veteran and his representative concede that no PTSD 
treatment has been sought or received by the Veteran.  See the 
April 2010 Informal Hearing Presentation from the Veteran's 
representative.  However, the Veteran's representative asserts 
that, despite noting the Veteran's extensive history of alcohol 
abuse and the diagnosis of alcohol dependence, the March 2007 VA 
examiner failed to consider whether the Veteran's alcohol 
dependence satisfied criterion C (avoidance and numbing).  See 
the April 2010 Informal Hearing Presentation from the Veteran's 
representative.  

After careful review of the Veteran's entire claims file, the 
Board concludes that the Veteran should be afforded another VA 
PTSD examination to determine whether the Veteran suffers from 
PTSD.  

Entitlement to service connection for alcohol dependence, 
claimed as secondary to PTSD  

The RO denied service connection for alcohol dependence on the 
grounds of willful misconduct.  Pursuant to 38 U.S.C.A. §§ 105, 
1110 and 1131, "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an act 
involving conscious wrongdoing or known prohibited action."  It 
involves deliberate or intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease, or death.  See 38 C.F.R. § 3.1(n) (2009).

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating effects, 
and intoxication results proximately and immediately in 
disability or death.  See 38 C.F.R. § 3.301(c)(2) (2009).

In Allen v. Principi, the Federal Circuit Court held that 
Veterans can only recover for an alcohol or drug abuse disability 
secondary to a service-connected disability if they can 
adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder.  237 F.3d 1368 (Fed. Cir. 2001).  As compensation would 
only result where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service-connected disability.  

Accordingly, since the issue of alcohol dependence is completely 
dependent on the outcome of the Veteran's claim for service 
connection for PTSD, a decision on this issue is deferred pending 
completion of the actions requested below.  

Accordingly, the case is REMANDED for the following actions:


1.  Schedule the Veteran for VA examination 
to determine (1) whether he suffers from 
PTSD, and (2) whether any such disorder is 
as likely as not related to his combat 
service in Vietnam.  

*IF the VA examiner finds that the Veteran 
suffers from PTSD which is related to his 
combat service in Vietnam, the examiner 
should also opine as to whether the 
Veteran's diagnosed alcohol dependence is 
at least as likely as not related to his 
PTSD.  In addressing that question, the 
examiner should consider both cause and 
permanent aggravation.

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



